
	

116 S2491 IS: Protect America's Wildlife and Fish in Need of Conservation Act of 2019
U.S. Senate
2019-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2491
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2019
			Mr. Udall (for himself, Mr. Blumenthal, Mr. Booker, Mrs. Feinstein, Ms. Cantwell, Mr. Merkley, Ms. Hirono, Ms. Harris, Mr. Sanders, Mr. Menendez, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To terminate certain rules issued by the Secretary of the Interior and the Secretary of Commerce
			 relating to endangered and threatened species, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Protect America's Wildlife and Fish in Need of Conservation Act of 2019. 2. FindingsCongress finds that—
 (1)global wildlife populations have fallen by 60 percent over 4 decades due to habitat loss, pollution, deforestation, climate change, and other anthropogenic factors;
 (2)current rates of species extinction are up to 1,000 times greater than the natural rate of extinction; and
 (3)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) is one of the most popular and successful environmental laws of the United States.
			3.Termination of regulations relating to endangered and threatened species and restoration of prior
			 regulations
 (a)In generalThe amendments to parts 17, 402, and 424 of title 50, Code of Federal Regulations, made by the following final rules are void:
 (1)The final rule promulgated by the Secretary of the Interior entitled Endangered and Threatened Wildlife and Plants; Regulations for Prohibitions to Threatened Wildlife and Plants (84 Fed. Reg. 44753 (August 27, 2019)).
 (2)The final rule promulgated by the Secretary of the Interior and the Secretary of Commerce entitled Endangered and Threatened Wildlife and Plants; Regulations for Interagency Cooperation (84 Fed. Reg. 44976 (August 27, 2019)). (3)The final rule promulgated by the Secretary of the Interior and the Secretary of Commerce entitled Endangered and Threatened Wildlife and Plants; Regulations for Listing Species and Designating Critical Habitat (84 Fed. Reg. 45020 (August 27, 2019)).
 (b)EffectivenessParts 17, 402, and 424 of title 50, Code of Federal Regulations, shall be in effect as if the amendments voided under subsection (a) had not been made.
 (c)Promulgation of new rulesAny rule proposed by the Secretary of the Interior or the Secretary of Commerce after the date of enactment of this Act to amend part 17, 402, or 424 of title 50, Code of Federal Regulations (other than any rule that is necessary to carry out subsections (a) and (b))—
 (1)shall analyze and incorporate the impacts of climate change, including long-term impacts, on— (A)species listed as threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) and species that are candidates to be so listed; and
 (B)the habitats of species described in subparagraph (A); (2)may analyze and incorporate alternatives for providing automatic protections under section 9(a) of the Endangered Species Act of 1973 (16 U.S.C. 1538(a)) in the case of species listed as threatened species under that Act (16 U.S.C. 1531 et seq.); and
 (3)may not— (A)analyze or incorporate any positive or negative economic impacts associated with the decision of whether to list a species as a threatened species or an endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
 (B)limit the authority of the Secretary of the Interior or the Secretary of Commerce to consider the impacts of climate change, including the long-term impacts; or
 (C)interfere in any manner with the best available science. 4.Sense of CongressIt is the sense of Congress that—
 (1)Congress recognizes the potential benefit of clarifying inconsistencies in— (A)the past practices of the United States Fish and Wildlife Service and the National Marine Fisheries Service under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (B)interpretations by those agencies of regulations under that Act, especially under section 7 of that Act (16 U.S.C. 1536); and
 (2)Congress acknowledges the importance of providing incentives for landowners to conserve species, especially by rewarding the landowners for—
 (A)helping to prevent the need to add species to the list of threatened species or endangered species under that Act (16 U.S.C. 1531 et seq.); and
 (B)successfully conserving species listed as endangered species under that Act to the point that the species can be downlisted to the list of threatened species under that Act.
				
